DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. (JP-2003019502A) (hereafter Okawa) in view of Jungeblodt et al. (DE-102016103068A1) (hereafter Jungeblodt).
With respect to claim 1, Okawa teaches a billet (10) or bloom rolling plant for rolling billets or blooms (title; and figures), the plant defining a longitudinal feeding axis X of said billets or blooms and comprising a feeding area (left side of figures 1, 13, and 15) for feeding said billets or blooms (figures 1, 13, and 15); a rolling train (8); a longitudinal roller table (2/4 and the area in between) to transport the billets or blooms from said feeding area to said rolling train along said longitudinal feeding axis X (figures 1, 13, and 15); a welding machine (3) adapted to move along said longitudinal roller table to weld billets or blooms to one another when moving from said feeding area to said rolling train (figures 1, 13, and 15; and machine translation). 
With respect to claim 1, Okawa does not teach that said welding machine is slidingly suspended from a bridge and is adapted to translate parallel to said longitudinal feeding axis X, and said bridge is arranged at the longitudinal roller table and is adapted to translate transversely to said longitudinal feeding axis X, whereby in a first operating position of the bridge the welding machine occupies part of the longitudinal roller table and can move forwards and backwards along said longitudinal feeding axis X, whereas in a second operating position of the bridge the welding machine makes said longitudinal roller table clear. 
However, Jungeblodt teaches that said welding machine is slidingly suspended from a bridge and is adapted to translate parallel to said longitudinal feeding axis X, and said bridge is arranged at the longitudinal roller table and is adapted to translate transversely to said longitudinal feeding axis X, whereby in a first operating position of the bridge the welding machine occupies part of the longitudinal roller table and can move forwards and backwards along said longitudinal feeding axis X, whereas in a second operating position of the bridge the welding machine makes said longitudinal roller table clear (figures; and machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the gantry welder of Jungeblodt for the trolley welder of Okawa in order to accurately weld the billets in the desired location. 
With respect to claim 2, Jungeblodt teaches wherein said bridge is a bridge suspended on a fixed structure of the plant (figures).
With respect to claim 5, Jungeblodt teaches wherein a maintenance area (broadest reasonable interpretation) of the welding machine is provided at said second operating position of the bridge (figures).
With respect to claim 6, Okawa teaches wherein the longitudinal roller table comprises a plurality of first, preferably motorized, rollers, each first roller being mounted on a respective pivoting support, preferably in a number less than or equal to five (figures 1, 13, and 15). 
With respect to claim 12, Jungeblodt teaches wherein the welding machine is suspended from a carriage slidingly fastened to the bridge so as to translate parallel to said longitudinal feeding axis X, preferably wherein said carriage and said bridge are components of a bridge crane or overhead crane (figures).
With respect to claim 14, Jungeblodt teaches wherein said welding machine is a welding machine entirely suspended from the bridge or from an overhead crane (figures), while Okawa teaches a flash welding machine (abstract; and figures). 
With respect to claim 19, in view of the broadest reasonable interpretation the examiner reasonably considers the structure of Jungeblodt in the figures to constitute a bridge crane or overhead crane.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Jungeblodt as applied to claims 1-2 above, and further in view of Heiml et al. (US 8,497,447) (hereafter Heiml).
With respect to claims 3-4, Okawa and Jungeblodt do not teach wherein said suspended bridge is a bridge with two beams, parallel to the longitudinal feeding axis X, and the welding machine is adapted to slide on first guides, each first guide being arranged on a respective beam of the bridge; and wherein said suspended bridge is adapted to slide on second guides, orthogonal to the beams and provided on said fixed structure.
However, Heiml teaches wherein said suspended bridge is a bridge with two beams, parallel to the longitudinal feeding axis X, and the welding machine is adapted to slide on first guides, each first guide being arranged on a respective beam of the bridge (figure 10, and column 22, lines 9-38); and wherein said suspended bridge is adapted to slide on second guides, orthogonal to the beams and provided on said fixed structure bridge (figure 10, and column 22, lines 9-38).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the gantry system of Heiml in the collective apparatus of Okawa and Jungeblodt in order to form a welding apparatus with the desired range of motion and degrees of freedom.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Jungeblodt as applied to claims 1-2 above, and further in view of Taillandier (US 2007/0263760A1).
With respect to claim 3, Okawa and Jungeblodt do not teach wherein said suspended bridge is a bridge with two beams, parallel to the longitudinal feeding axis X, and the welding machine is adapted to slide on first guides, each first guide being arranged on a respective beam of the bridge.
However, Taillandier teaches wherein said suspended bridge is a bridge with two beams, parallel to the longitudinal feeding axis X, and the welding machine is adapted to slide on first guides, each first guide being arranged on a respective beam of the bridge (figures 1-2; and paragraphs 36-38).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the gantry system of Taillandier in the collective apparatus of Okawa and Jungeblodt in order to form a welding apparatus with the desired range of motion.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Jungeblodt as applied to claim 1 above, and further in view of Denzler et al. (US 3,518,398) (hereafter Denzler).
With respect to claim 13, Okawa and Jungeblodt do not teach wherein said feeding area or said billets or blooms comprises a heating furnace and/or a movement bed, or comprises a continuous casting machine.  However, Denzler teaches preheating for flashwelding (column 1, lines 23-34).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the preheater of Denzler in the feeding area of Okawa prior to the welder in order to reduce the required thermal energy necessary to form a weld.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa and Jungeblodt as applied to claims 1 and 6 above, and further in view of Jonason et al. (US 3,745,631) (hereafter Jonason).
With respect to claim 16, Okawa and Jungeblodt do not teach wherein said first rollers are motorized.  However, Jonason teaches using motorized rollers (column 3, lines 2-12).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the motorized rollers in the collective apparatus of Okawa and Jungeblodt in order to provide precise movement.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
The applicant argues the objective technical problem underlying the present disclosure is to provide a billet or bloom rolling plant with a more compact billet or bloom welding area, with the aim of reducing installation costs, facilitating maintenance and cleaning, and reducing the impact on the foundations.
Jungeblodt (see English translation) discloses an apparatus for welding metal strips (see paragraph 0001) in which (paragraph 0076) the support arm 331 is slidably mounted in height, at the lower end of which two laser heads 33 are arranged. One laser head 33 is provided for cutting, and the other laser head 33 is provided for welding.
A skilled person in the art knows very well that a welding machine, such as a laser welding machine, adapted to weld flat products, such as metal sheets or strips, is not suitable for welding thick products, such as billets or blooms, because the laser energy is not sufficient to appropriately weld head and tail of two billets or blooms.
The welding machines used in the art for welding billets or blooms are extremely complex and have heavy structures with respect to the simple and light structures of the welding machines used for welding sheets or strips, such as the welding machine of Jungeblodt.
The Jungeblodt welder is a laser head. The suspension system of the welder disclosed in Jungeblodt is normally applicable to welding machines for strips which require only one arm to carry the welding head. However, this suspension system is not applicable to a billet or bloom rolling plant where a much more complex and heavy welding machine for billets or blooms is provided. A billet or bloom welding machine must be, according to claim 1, “slidingly suspended from a bridge and is adapted to translate parallel to said longitudinal feeding axis X, and said bridge 7 is arranged at the longitudinal roller table 4 and is adapted to translate transversely to said longitudinal feeding axis X, whereby in a first operating position of the bridge the welding machine occupies part of the longitudinal roller table and can move forwards and backwards along said longitudinal feeding axis X, whereas in a second operating position of the bridge the welding machine makes said longitudinal roller table clear.
A bridge that supports a billet or bloom welding machine requires far greater efforts, also given that the welding machine must not have parts anchored to the ground at the welding area, as happens in the billet or bloom rolling plants of the prior art.
Advantageously, the fact of hanging the billet or bloom welding machine to the bridge allows the extraction of the billet or bloom, without having to bring the welding machine out of the encumbrance of the billet itself along the feeding axis thereof, and this allows to make the layout more compact. For example, the solution of the present disclosure allows, for 12300 mm long billets with a maximum billet speed equal to 0.18 m/s during the welding step, to compact the layout by almost 2.5 meters with respect to a plant with a conventional billet or bloom welding line.
A further advantage of the present disclosure is that the compact layout allows to reduce the number of motorized rollers of the roller table, passing, for example, from at least nine motorized rollers to only four motorized rollers, with a consequent reduction in the cost of the plant.
Furthermore, by hanging the billet or bloom welding machine on the bridge, it is possible to use retractable motorized rollers which are much more compact than the conventional ones, since they can have a smaller size with respect to those of the background art, as they do not need to be inserted in deep foundations.
Advantageously, the solution of the present disclosure also avoids the presence of a by- pass roller table. Therefore, the motorized rollers of the longitudinal roller table always remain in line, unlike in the conventional billet or bloom plant in which at least the three motorized rollers arranged on board the carriage supporting the welding machine are moved out-of-line with the welding machine itself, by means of appropriate movement means.
With regard to the savings on plant costs, (1) the reduction in the number of retractable rollers; (2) the simplification and compactness of the latter and the considerable lower impact on the plant foundations, since it is not necessary to house said retractable rollers in depth; (3) the possibility of creating a maintenance area with an encumbrance reduced with respect to that used by the current carriage of the welding machine; and (4) the removal of the by-pass roller table allow considerable cost savings.
Therefore, it is respectfully submitted that a person skilled in the art would never arrive at the claimed invention because of Okawa in combination with Jungeblodt. Specifically, no prior art document discloses or suggests a billet or bloom welding machine
slidingly suspended from a bridge and adapted to translate parallel to said longitudinal feeding axis, with the bridge being adapted to translate transversely to said longitudinal feeding axis. It is respectfully submitted that all pending claims are in a condition for allowance. A reconsideration and allowance are therefore respectfully requested.

The examiner respectfully disagrees.  The applicant is claiming an apparatus, but arguing the intended use of the apparatus and the material (billet or bloom) worked upon.  It should be noted that the material or article worked upon does not limit apparatus claims (MPEP 2115).  In addition, a billet or bloom can be of any size and is not specifically limited to undefined sizes as alleged by the applicant.  In other words, a billet or bloom can be reasonably interpreted as broadly as a metal bar having any dimensions.  Thus, the applicant’s arguments drawn to capability are unpersuasive and the examiner maintains that the collective apparatus of Okawa and Jungeblodt meets the positively required structural limitations.  In response to applicant's argument that the claimed apparatus is for billets or blooms, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735